Citation Nr: 1439265	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-18 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for recurrent left leg thrombosis to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at an August 2011 Board hearing at the RO; a transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2007, the Veteran underwent a VA examination to determine whether her recurrent left leg thrombosis was related to her service-connected left leg disabilities (to include disabilities of the left knee, left ankle, and left foot).  Although the examiner gave an opinion as to whether the thrombosis was caused by the Veteran's left leg disabilities, the examiner did not specifically address whether the thrombosis was aggravated (permanently worsened beyond the natural progression of the condition) by a service-connected disability.  Thus, an addendum opinion is required.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013); see also Allen v. Brown, 7 Vet. App. 439 (1995), 38 C.F.R. § 3.310.  

Accordingly, the appeal is REMANDED for the following actions:

1.  Forward the Veteran's claims file to a VA examiner of the appropriate expertise.  Ask that he or she review the record.  Thereafter, ask that the examiner, in light of the examination findings and the service and post-service medical evidence of record, provide an opinion as to whether it is at least as likely as not that the Veteran's leg thrombosis is a) directly caused by or due to military service, b) caused by or due to one or more of the service-connected left leg disabilities (of the left knee, left ankle, and left foot) specified above; and/or c) aggravated by any or all of her service-connected left leg disabilities.  
Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.
A complete rationale should be provided for all opinions, citing to clinical findings, claims file documents, and/or medical literature as appropriate.

2.  Readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



